 1

 2

 3
                              IN THE UNITED STATES DISTRICT COURT
 4
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7

 8   DANIELS SHARPSMART, INC.,                              1:17-cv-00403-LJO-SAB

 9                                           Plaintiff, ORDER OF DISMISSAL

10                  v.
                                                            Judge:        The Honorable Lawrence
11                                                                        O’Neill
     KAREN SMITH, et al.,                                   Trial Date:   None Set
12                                                          Action Filed: March 20, 2017
                                          Defendants.
13

14

15         Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)(1)(ii),

16   it is ordered that this action be, and hereby is, dismissed with prejudice as to all claims and causes

17   of action against Defendants Ronald Pilorin, Alison Dabney, and Ginger Hilton, with each party

18   bearing that party’s own attorneys’ fees and costs.

19
     IT IS SO ORDERED.
20
21      Dated:     December 7, 2018                            /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26
27

28
                                                        1
